Exhibit 10.1

 

SIMON PROPERTY GROUP

SERIES 2010 LTIP UNIT (THREE YEAR PROGRAM)

AWARD AGREEMENT

 

This Series 2010 LTIP Unit (Three Year Program) Award Agreement (“Agreement”)
made as of the date set forth below among Simon Property Group, Inc., a Delaware
corporation (the “Company”), its subsidiary, Simon Property Group, L.P., a
Delaware limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the person
identified below as the grantee (the “Grantee”).

 

Recitals

 


A.                                   THE GRANTEE IS AN EMPLOYEE OF THE COMPANY
OR ONE OF ITS AFFILIATES AND PROVIDES SERVICES TO THE PARTNERSHIP.


 


B.                                     THE COMPENSATION COMMITTEE (THE
“COMMITTEE”) OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) APPROVED
THIS AWARD (THIS “AWARD”) PURSUANT TO THE PARTNERSHIP’S 1998 STOCK INCENTIVE
PLAN (AS FURTHER AMENDED, RESTATED OR SUPPLEMENTED FROM TIME TO TIME HEREAFTER,
THE “PLAN”) AND THE EIGHTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF THE PARTNERSHIP, AS AMENDED, RESTATED AND SUPPLEMENTED FROM TIME TO TIME
HEREAFTER (THE “PARTNERSHIP AGREEMENT”), TO PROVIDE OFFICERS OF THE COMPANY OR
ITS AFFILIATES, INCLUDING THE GRANTEE, IN CONNECTION WITH THEIR EMPLOYMENT, WITH
THE INCENTIVE COMPENSATION DESCRIBED IN THIS AGREEMENT, AND THEREBY PROVIDE
ADDITIONAL INCENTIVE FOR THEM TO PROMOTE THE PROGRESS AND SUCCESS OF THE
BUSINESS OF THE COMPANY AND ITS AFFILIATES, INCLUDING THE PARTNERSHIP. THIS
AWARD WAS APPROVED BY THE COMMITTEE PURSUANT TO AUTHORITY DELEGATED TO IT BY THE
BOARD AS SET FORTH IN THE PLAN AND THE PARTNERSHIP AGREEMENT TO MAKE GRANTS OF
LTIP UNITS (AS DEFINED IN THE PARTNERSHIP AGREEMENT).


 


C.                                     THIS AGREEMENT EVIDENCES AN AWARD OF A
SERIES OF LTIP UNITS THAT HAVE BEEN DESIGNATED AS THE SERIES 2010 LTIP UNITS
PURSUANT TO THE PARTNERSHIP AGREEMENT.


 


D.                                    EFFECTIVE AS OF THE GRANT DATE SPECIFIED
IN SCHEDULE A, THE COMMITTEE HAS MADE AN AWARD TO THE GRANTEE OF THE NUMBER OF
LTIP UNITS (THE “AWARD LTIP UNITS”) SET FORTH IN SCHEDULE A.


 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 


1.                                       ADMINISTRATION.  THIS AWARD SHALL BE
ADMINISTERED BY THE COMMITTEE WHICH HAS THE POWERS AND AUTHORITY AS SET FORTH IN
THE PLAN.


 


2.                                       DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITIONS SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE
PLAN.  IN ADDITION, AS USED HEREIN:

 

--------------------------------------------------------------------------------


 

“Absolute TSR Goal” means the goal for TSR on an absolute basis as set forth on
Exhibit A.

 

“Annualized TSR Percentage” means the annualized equivalent of the TSR
Percentage.

 

“Award Date” means the date that the Award LTIP Units were granted as set forth
on Schedule A.

 

“Award LTIP Units” has the meaning set forth in the Recitals.

 

“Baseline Value” means $79.80, the per share closing price of the Common Stock
reported by The New York Stock Exchange for the last trading date preceding
January 1, 2010.

 

“Change of Control” means:

 

(I)                                     ANY “PERSON,” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT (OTHER THAN THE COMPANY, ANY OF ITS
SUBSIDIARIES, OR THE ESTATE OF MELVIN SIMON, HERBERT SIMON OR DAVID SIMON (THE
“SIMONS”), OR ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING
SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OR TRUST OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES), TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS
ARE DEFINED IN RULE 12B-2 UNDER THE EXCHANGE ACT) OF SUCH PERSON, SHALL BECOME
THE “BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
TWENTY-FIVE PERCENT (25%) OR MORE OF THE COMPANY’S THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; PROVIDED
THAT FOR PURPOSES OF DETERMINING THE “BENEFICIAL OWNERSHIP” (AS SUCH TERM IS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF ANY “GROUP” OF WHICH THE SIMONS
OR ANY OF THEIR AFFILIATES OR ASSOCIATES IS A MEMBER (EACH SUCH ENTITY OR
INDIVIDUAL, A “RELATED PARTY”), THERE SHALL NOT BE ATTRIBUTED TO THE BENEFICIAL
OWNERSHIP OF SUCH GROUP ANY SHARES BENEFICIALLY OWNED BY ANY RELATED PARTY;

 

(II)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS;
PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE
DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH
INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS
PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A
RESULT OF EITHER AN ACTUAL OR THREATENED ELECTION CONTEST OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER
THAN THE BOARD OF DIRECTORS;

 

(III)                               APPROVAL BY THE STOCKHOLDERS OF THE COMPANY
OF A REORGANIZATION, MERGER OR CONSOLIDATION, IN EACH CASE UNLESS, FOLLOWING
SUCH REORGANIZATION, MERGER OR CONSOLIDATION, (A) MORE THAN SIXTY PERCENT (60%)
OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION ENTITLED
TO VOTE GENERALLY IN THE

 

2

--------------------------------------------------------------------------------


 

ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL
OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS OF THE COMPANY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR BENEFICIAL OWNERSHIP, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR
CONSOLIDATION, OF THE COMPANY’S OUTSTANDING VOTING SECURITIES, (B) NO PERSON
(EXCLUDING THE COMPANY, THE SIMONS, ANY EMPLOYEE BENEFIT PLAN OR RELATED TRUST
OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR
CONSOLIDATION AND ANY PERSON BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION, DIRECTLY OR INDIRECTLY, TWENTY-FIVE
PERCENT (25%) OR MORE OF THE COMPANY’S OUTSTANDING VOTING SECURITIES)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR MORE OF
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS AND (C) AT LEAST A MAJORITY OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
REORGANIZATION, MERGER OR CONSOLIDATION WERE MEMBERS OF THE INCUMBENT BOARD AT
THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH
REORGANIZATION, MERGER OR CONSOLIDATION; OR

 

(IV)                              APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
(A) A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (B) THE SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
OTHER THAN TO A CORPORATION WITH RESPECT TO WHICH FOLLOWING SUCH SALE OR OTHER
DISPOSITION (X) MORE THAN SIXTY PERCENT (60%) OF THE COMBINED VOTING POWER OF
THE THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS OF THE COMPANY’S OUTSTANDING VOTING SECURITIES ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO SUCH SALE OR
OTHER DISPOSITION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR BENEFICIAL
OWNERSHIP, IMMEDIATELY PRIOR TO SUCH SALE OR OTHER DISPOSITION, OF THE COMPANY’S
OUTSTANDING VOTING SECURITIES, (Y) NO PERSON (EXCLUDING THE COMPANY, THE SIMONS,
AND ANY EMPLOYEE BENEFIT PLAN OR RELATED TRUST OF THE COMPANY OR SUCH
CORPORATION AND ANY PERSON BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO SUCH SALE
OR OTHER DISPOSITION, DIRECTLY OR INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR MORE
OF THE COMPANY’S OUTSTANDING VOTING SECURITIES) BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR MORE OF THE COMBINED VOTING POWER OF
THE THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS AND (Z) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF SUCH CORPORATION WERE MEMBERS OF THE
INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR ACTION
OF THE BOARD OF DIRECTORS OF THE COMPANY PROVIDING FOR SUCH SALE OR OTHER
DISPOSITION OF ASSETS OF THE COMPANY.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
either currently existing or authorized hereafter.

 

3

--------------------------------------------------------------------------------


 

“Continuous Service” means the continuous service to the Company or any
subsidiary or affiliate, without interruption or termination, in any capacity of
employment. Continuous Service shall not be considered interrupted in the case
of:  (A) any approved leave of absence; (B) transfers among the Company and any
subsidiary or affiliate, or any successor, in any capacity of employment; or
(C) any change in status as long as the individual remains in the service of the
Company and any subsidiary or affiliate in any capacity of employment. An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

 

“Designation” means the Certificate of Designation of Series 2010 LTIP Units of
the Partnership approved by the Company as the general partner of the
Partnership.

 

“Disability” means, with respect to the Grantee, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

“Earned LTIP Units” means those Award LTIP Units that have been determined by
the Committee to have been earned on the Valuation Date based on the extent to
which the Absolute TSR Goal and the Relative TSR Goals have been achieved as set
forth in Section 3(c) or have otherwise been earned under Section 4.

 

“Effective Date” means the close of business on January 1, 2010.

 

“Employment Agreement” means, as of a particular date, any employment or similar
service agreement then in effect between the Grantee, on the one hand, and the
Company or one of its Subsidiaries, on the other hand, as amended or
supplemented through such date.

 

“Ending Common Stock Price” means, as of a particular date, the average of the
closing prices of the Common Stock reported by The New York Stock Exchange for
the twenty (20) consecutive trading days ending on (and including) such date;
provided, however, that if such date is the date upon which a Change of Control
occurs, the Ending Common Stock Price as of such date shall be equal to the fair
value, as determined by the Committee, of the total consideration paid or
payable in the transaction resulting in the Change of Control for one share of
Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Member” has the meaning set forth in Section 7.

 

“LTIP Units” means the Series 2010 LTIP Units issued pursuant to the
Designation.

 

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Earned LTIP Units pursuant to Section 4 in the event of
a Qualified Termination of the Grantee’s Continuous Service or a Change of
Control prior to the Valuation Date, determined by dividing the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Grantee’s Qualified Termination or a Change of Control, whichever is
applicable, by 1,095.

 

“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Per Unit Purchase Price” has the meaning set forth in Section 5.

 

“Plan” has the meaning set forth in the Recitals.

 

“Qualified Termination” has the meaning set forth in Section 4(b).

 

“REIT Index” means the MSCI REIT Index or any successor index.

 

“Relative TSR Goals” means the goals set for TSR on a relative basis as compared
to the REIT Index and the S&P Index as set forth on Exhibit A.

 

“S&P Index” means the Standard & Poors 500 index of large capitalization U.S.
stocks or any successor index.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Total Stockholder Return” or “TSR” means, with respect to a share of Common
Stock as of a particular date of determination, the sum of: (A) the difference,
positive or negative, of the Ending Common Stock Price as of such date over the
Baseline Value, plus (B) the total per-share dividends and other distributions
(excluding distributions described in Section 7) with respect to the Common
Stock declared between the Effective Date and such date of determination and
assuming contemporaneous reinvestment in Common Stock of all such dividends and
distributions, so long as the “ex-dividend” date with respect thereto falls
prior to such date of determination.

 

“Transfer” has the meaning set forth in Section 7.

 

“TSR Percentage” means the TSR achieved with respect to a share of Common Stock
from the Effective Date to the Valuation Date determined by following quotient:
(A) the TSR divided by (B) the Baseline Value.

 

“Valuation Date” means the earlier of (A) December 31, 2012, or (B) the date
upon which a Change of Control shall occur.

 

“Vested LTIP Units” means those Earned LTIP Units that have fully vested in
accordance with the time-based vesting conditions of Section 3(d) or have vested
on an accelerated basis under Section 4.

 


3.                                       AWARD.


 


(A)                                  THE GRANTEE IS GRANTED AS OF THE AWARD
DATE, THE NUMBER OF AWARD LTIP UNITS SET FORTH ON SCHEDULE A WHICH ARE SUBJECT
TO FORFEITURE PROVIDED IN THIS SECTION 3 AND SECTION 4.  THE AWARD LTIP UNITS
WILL BE FORFEITED UNLESS WITHIN TEN (10) BUSINESS DAYS FROM THE AWARD DATE THE
GRANTEE EXECUTES AND DELIVERS A FULLY EXECUTED COPY OF THIS AGREEMENT AND SUCH
OTHER DOCUMENTS THAT THE COMPANY AND/OR THE

 

5

--------------------------------------------------------------------------------


 


PARTNERSHIP REASONABLY REQUEST IN ORDER TO COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, FEDERAL AND STATE SECURITIES LAWS,
AND THE GRANTEE PAYS THE PER UNIT PURCHASE PRICE FOR EACH SUCH AWARD LTIP UNIT
ISSUED.


 


(B)                                 THE AWARD LTIP UNITS ARE SUBJECT TO
FORFEITURE DURING A MAXIMUM OF A FIVE-YEAR PERIOD BASED ON A COMBINATION OF
(I) THE EXTENT TO WHICH THE ABSOLUTE TSR GOAL AND THE RELATIVE TSR GOALS ARE
ACHIEVED AND (II) THE PASSAGE OF FIVE YEARS OR A SHORTER PERIOD IN CERTAIN
CIRCUMSTANCES AS PROVIDED HEREIN IN SECTION 4.  AWARD LTIP UNITS MAY BECOME
EARNED LTIP UNITS AND EARNED LTIP UNITS MAY BECOME VESTED LTIP UNITS IN THE
AMOUNTS AND UPON THE CONDITIONS SET FORTH IN THIS SECTION 3 AND IN SECTION 4,
PROVIDED THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
CONTINUOUS SERVICE OF THE GRANTEE CONTINUES THROUGH AND ON EACH APPLICABLE
VESTING DATE.


 


(C)                                  AS SOON AS PRACTICABLE FOLLOWING THE
VALUATION DATE, BUT AS OF THE VALUATION DATE, THE COMMITTEE WILL DETERMINE:


 

(I)                                     THE EXTENT TO WHICH THE ABSOLUTE TSR
GOAL HAS BEEN ACHIEVED;

 

(II)                                  THE EXTENT TO WHICH THE RELATIVE TSR GOALS
HAVE BEEN ACHIEVED;

 

(III)                               USING THE PAYOUT MATRIX ON EXHIBIT A, THE
NUMBER OF EARNED LTIP UNITS TO WHICH THE GRANTEE IS ENTITLED; AND

 

(IV)                              THE CALCULATION OF THE PARTIAL SERVICE FACTOR,
IF APPLICABLE TO THE GRANTEE.

 

If the number of Earned LTIP Units is smaller than the number of Award LTIP
Units, then the Grantee, as of the Valuation Date, shall forfeit a number of
Award LTIP Units equal to the difference without payment of any consideration by
the Partnership other than as provided in the last sentence of Section 5;
thereafter the term LTIP Units will refer only to the Earned LTIP Units and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units that were so forfeited.

 


(D)                                 THE EARNED LTIP UNITS SHALL BECOME VESTED
LTIP UNITS IN THE FOLLOWING AMOUNTS AND AT THE FOLLOWING TIMES, PROVIDED THAT
THE CONTINUOUS SERVICE OF THE GRANTEE CONTINUES THROUGH AND ON THE APPLICABLE
VESTING DATE OR THE ACCELERATED VESTING DATE PROVIDED IN SECTION 4, AS
APPLICABLE:


 

(I)                                     FIFTY PERCENT (50%) OF THE EARNED LTIP
UNITS SHALL BECOME VESTED LTIP UNITS ON JANUARY 1, 2014; AND

 

(II)                                  FIFTY PERCENT (50%) OF THE EARNED LTIP
UNITS SHALL BECOME VESTED LTIP UNITS ON JANUARY 1, 2015.

 


(E)                                  EXCEPT AS OTHERWISE PROVIDED UNDER
SECTION 4, UPON TERMINATION OF CONTINUOUS SERVICE BEFORE THE APPLICABLE VESTING
DATE, ANY EARNED LTIP UNITS THAT HAVE NOT BECOME VESTED LTIP UNITS PURSUANT TO
SECTION 3(D) SHALL, WITHOUT PAYMENT OF ANY

 

6

--------------------------------------------------------------------------------


 


CONSIDERATION BY THE PARTNERSHIP OTHER THAN AS PROVIDED IN THE LAST SENTENCE OF
SECTION 5, AUTOMATICALLY AND WITHOUT NOTICE BE FORFEITED AND BE AND BECOME NULL
AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH EARNED LTIP UNITS.


 


4.                                       TERMINATION OF GRANTEE’S EMPLOYMENT;
DEATH AND DISABILITY; CHANGE OF CONTROL.


 


(A)                                  IF THE GRANTEE CEASES TO BE AN EMPLOYEE OF
THE COMPANY OR ANY OF ITS AFFILIATES, THE PROVISIONS OF SECTIONS 4(B) THROUGH
SECTION 4(F) SHALL GOVERN THE TREATMENT OF THE GRANTEE’S AWARD LTIP UNITS
EXCLUSIVELY, UNLESS AN EMPLOYMENT AGREEMENT CONTAINS PROVISIONS THAT EXPRESSLY
REFER TO THIS SECTION 4(A) AND PROVIDES THAT THOSE PROVISIONS OF THE EMPLOYMENT
AGREEMENT SHALL INSTEAD GOVERN THE TREATMENT OF THE GRANTEE’S LTIP UNITS. IN THE
EVENT AN ENTITY OF WHICH THE GRANTEE IS AN EMPLOYEE CEASES TO BE A SUBSIDIARY OR
AFFILIATE OF THE COMPANY, SUCH ACTION SHALL BE DEEMED TO BE A TERMINATION OF
EMPLOYMENT OF THE GRANTEE FOR PURPOSES OF THIS AGREEMENT, UNLESS THE GRANTEE
PROMPTLY THEREAFTER BECOMES AN EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES,
PROVIDED THAT, THE COMMITTEE OR THE BOARD, IN ITS SOLE AND ABSOLUTE DISCRETION,
MAY MAKE PROVISION IN SUCH CIRCUMSTANCES FOR LAPSE OF FORFEITURE RESTRICTIONS
AND/OR ACCELERATED VESTING OF SOME OR ALL OF THE GRANTEE’S AWARD LTIP UNITS AND
EARNED LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED, EFFECTIVE IMMEDIATELY
PRIOR TO SUCH EVENT. IF A CHANGE OF CONTROL OCCURS, SECTION 4(D) SHALL GOVERN
THE TREATMENT OF THE GRANTEE’S AWARD LTIP UNITS EXCLUSIVELY, NOTWITHSTANDING THE
PROVISIONS OF THE PLAN.


 


(B)                                 IN THE EVENT OF TERMINATION OF THE GRANTEE’S
CONTINUOUS SERVICE BEFORE THE VALUATION DATE BY GRANTEE’S DEATH OR DISABILITY
(EACH A “QUALIFIED TERMINATION”), THE GRANTEE WILL NOT FORFEIT THE AWARD LTIP
UNITS UPON SUCH TERMINATION, BUT THE FOLLOWING PROVISIONS OF THIS
SECTION 4(B) SHALL MODIFY THE TREATMENT OF THE AWARD LTIP UNITS:


 

(I)                                     THE CALCULATIONS PROVIDED IN
SECTION 3(C) SHALL BE PERFORMED AS OF THE VALUATION DATE AS IF THE QUALIFIED
TERMINATION HAD NOT OCCURRED;

 

(II)                                  THE NUMBER OF EARNED LTIP UNITS CALCULATED
PURSUANT TO SECTION 3(C) SHALL BE MULTIPLIED BY THE PARTIAL SERVICE FACTOR (WITH
THE RESULTING NUMBER BEING ROUNDED TO THE NEAREST WHOLE LTIP UNIT OR, IN THE
CASE OF 0.5 OF A UNIT, UP TO THE NEXT WHOLE UNIT), AND SUCH ADJUSTED NUMBER OF
LTIP UNITS SHALL BE DEEMED THE GRANTEE’S EARNED LTIP UNITS FOR ALL PURPOSES
UNDER THIS AGREEMENT;

 

(III)                               THE GRANTEE’S EARNED LTIP UNITS AS ADJUSTED
PURSUANT TO SECTION 4(B)(II) SHALL, AS OF THE VALUATION DATE, BECOME VESTED LTIP
UNITS AND SHALL NO LONGER BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 3(E).

 


(C)                                  IN THE EVENT OF QUALIFIED TERMINATION AFTER
THE VALUATION DATE, ALL EARNED LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN
FORFEITED PURSUANT TO THE CALCULATIONS SET FORTH

 

7

--------------------------------------------------------------------------------


 


IN SECTION 3(C) SHALL, AS OF THE DATE OF SUCH QUALIFIED TERMINATION, BECOME
VESTED LTIP UNITS AND NO LONGER BE SUBJECT TO FORFEITURE PURSUANT TO
SECTION 3(E); PROVIDED THAT, NOTWITHSTANDING THAT NO CONTINUOUS SERVICE
REQUIREMENT PURSUANT TO SECTION 3(D) WILL APPLY TO THE GRANTEE AFTER THE
EFFECTIVE DATE OF A QUALIFIED TERMINATION AFTER THE VALUATION DATE, THE GRANTEE
WILL NOT HAVE THE RIGHT TO TRANSFER (AS DEFINED IN SECTION 7) EXCEPT BY REASON
OF THE GRANTEE’S DEATH OR REQUEST CONVERSION OF HIS OR HER VESTED LTIP UNITS
UNDER THE DESIGNATION UNTIL SUCH DATES AS OF WHICH HIS OR HER EARNED LTIP UNITS
WOULD HAVE BECOME VESTED LTIP UNITS PURSUANT TO SECTION 3(D) ABSENT A QUALIFIED
TERMINATION.


 


(D)                                 IF THE CALCULATIONS PROVIDED IN
SECTION 3(C) ARE TRIGGERED BY A CHANGE OF CONTROL PRIOR TO THE VALUATION DATE,
THE GRANTEE’S AWARD LTIP UNITS SHALL BE MULTIPLIED BY THE PARTIAL SERVICE FACTOR
DETERMINED AS OF THE DATE OF THE CHANGE OF CONTROL AND THE RESULTING NUMBER OF
LTIP UNITS SHALL BECOME VESTED LTIP UNITS IMMEDIATELY AND AUTOMATICALLY AS OF
THE VALUATION DATE. IF A CHANGE OF CONTROL OCCURS ON OR AFTER THE VALUATION DATE
AND PRIOR TO JANUARY 1, 2014, ALL EARNED LTIP UNITS SHALL BECOME VESTED LTIP
UNITS IMMEDIATELY AND AUTOMATICALLY UPON THE OCCURRENCE OF THE CHANGE OF
CONTROL.


 


(E)                                  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
ANY PAYMENT TO BE MADE HEREUNDER AFTER GIVING EFFECT TO THIS SECTION 4 IS
DETERMINED TO CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION” SUBJECT TO
SECTION 409A OF THE CODE, THEN, TO THE EXTENT THE GRANTEE IS A “SPECIFIED
EMPLOYEE” UNDER SECTION 409A OF THE CODE SUBJECT TO THE SIX-MONTH DELAY
THEREUNDER, ANY SUCH PAYMENTS TO BE MADE DURING THE SIX-MONTH PERIOD COMMENCING
ON THE GRANTEE’S “SEPARATION FROM SERVICE” (AS DEFINED IN SECTION 409A OF THE
CODE) SHALL BE DELAYED UNTIL THE EXPIRATION OF SUCH SIX-MONTH PERIOD.


 


(F)                                    IN THE EVENT OF A TERMINATION OF THE
GRANTEE’S EMPLOYMENT OTHER THAN A QUALIFIED TERMINATION OR A TERMINATION THAT IS
RELATED TO A CHANGE OF CONTROL, ALL AWARD LTIP UNITS AND EARNED LTIP UNITS THAT
HAVE NOT THERETOFORE BECOME VESTED LTIP UNITS SHALL, WITHOUT PAYMENT OF ANY
CONSIDERATION BY THE PARTNERSHIP OTHER THAN AS PROVIDED IN THE LAST SENTENCE OF
SECTION 5, AUTOMATICALLY AND WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND
BECOME NULL AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS,
HEIRS, ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER
RIGHTS OR INTERESTS IN SUCH AWARD LTIP UNITS OR EARNED LTIP UNITS, PROVIDED,
HOWEVER, IN THE EVENT THE TERMINATION OF GRANTEE’S EMPLOYMENT IS DUE TO
GRANTEE’S RETIREMENT AFTER AGE 55, THE COMMITTEE MAY DETERMINE, IN ITS SOLE
DISCRETION, THAT ALL OR ANY PORTION OF THE AWARD LTIP UNITS OR THE EARNED LTIP
UNITS SHALL BECOME VESTED LTIP UNITS, TOGETHER WITH THE TERMS AND CONDITIONS
UPON WHICH ANY SUCH AWARD LTIP UNITS OR EARNED LTIP UNITS SHALL BECOME VESTED
LTIP UNITS.


 


5.                                       PAYMENTS BY AWARD RECIPIENTS. THE
GRANTEE SHALL HAVE NO RIGHTS WITH RESPECT TO THIS AGREEMENT (AND THE AWARD
EVIDENCED HEREBY) UNLESS HE OR SHE SHALL HAVE ACCEPTED THIS AGREEMENT PRIOR TO
THE CLOSE OF BUSINESS ON THE DATE DESCRIBED IN SECTION 3(A) BY (A) MAKING A
CONTRIBUTION TO THE CAPITAL OF THE PARTNERSHIP BY CERTIFIED OR BANK CHECK OR
OTHER INSTRUMENT ACCEPTABLE TO THE COMMITTEE (AS DEFINED IN THE PLAN), OF $0.25
(THE “PER UNIT PURCHASE  PRICE”), MULTIPLIED BY THE NUMBER OF AWARD LTIP UNITS,
(B) SIGNING AND DELIVERING TO THE PARTNERSHIP A COPY OF THIS AGREEMENT AND
(C) UNLESS THE GRANTEE IS ALREADY A LIMITED PARTNER (AS DEFINED IN

 

8

--------------------------------------------------------------------------------


 


THE PARTNERSHIP AGREEMENT), SIGNING, AS A LIMITED PARTNER, AND DELIVERING TO THE
PARTNERSHIP A COUNTERPART SIGNATURE PAGE TO THE PARTNERSHIP AGREEMENT (ATTACHED
AS EXHIBIT B). THE PER UNIT PURCHASE PRICE PAID BY THE GRANTEE SHALL BE DEEMED A
CONTRIBUTION TO THE CAPITAL OF THE PARTNERSHIP UPON THE TERMS AND CONDITIONS SET
FORTH HEREIN AND IN THE PARTNERSHIP AGREEMENT. UPON ACCEPTANCE OF THIS AGREEMENT
BY THE GRANTEE, THE PARTNERSHIP AGREEMENT SHALL BE AMENDED TO REFLECT THE
ISSUANCE TO THE GRANTEE OF THE LTIP UNITS SO ACCEPTED. THEREUPON, THE GRANTEE
SHALL HAVE ALL THE RIGHTS OF A LIMITED PARTNER OF THE PARTNERSHIP WITH RESPECT
TO THE NUMBER OF AWARD LTIP UNITS, AS SET FORTH IN THE DESIGNATION AND THE
PARTNERSHIP AGREEMENT, SUBJECT, HOWEVER, TO THE RESTRICTIONS AND CONDITIONS
SPECIFIED HEREIN. AWARD LTIP UNITS CONSTITUTE AND SHALL BE TREATED FOR ALL
PURPOSES AS THE PROPERTY OF THE GRANTEE, SUBJECT TO THE TERMS OF THIS AGREEMENT
AND THE PARTNERSHIP AGREEMENT. IN THE EVENT OF THE FORFEITURE OF THE GRANTEE’S
AWARD LTIP UNITS PURSUANT TO THIS AGREEMENT, THE PARTNERSHIP WILL PAY THE
GRANTEE AN AMOUNT EQUAL TO THE NUMBER OF AWARD LTIP UNITS SO FORFEITED
MULTIPLIED BY THE LESSER OF THE PER UNIT PURCHASE PRICE OR THE FAIR MARKET VALUE
OF AN AWARD LTIP UNIT ON THE DATE OF FORFEITURE AS DETERMINED BY THE COMMITTEE.


 


6.                                       DISTRIBUTIONS.


 


(A)                                  THE HOLDERS OF AWARD LTIP UNITS, EARNED
LTIP UNITS AND VESTED LTIP UNITS (UNTIL AND UNLESS FORFEITED PURSUANT TO
SECTION 3(E) OR SECTION 4(F)), SHALL BE ENTITLED TO RECEIVE THE DISTRIBUTIONS TO
THE EXTENT PROVIDED FOR IN THE DESIGNATION AND THE PARTNERSHIP AGREEMENT.


 


(B)                                 ALL DISTRIBUTIONS PAID WITH RESPECT TO LTIP
UNITS SHALL BE FULLY VESTED AND NON-FORFEITABLE WHEN PAID.


 


7.                                       RESTRICTIONS ON TRANSFER.


 


(A)                                  EXCEPT AS OTHERWISE PERMITTED BY THE
COMMITTEE IN ITS SOLE DISCRETION, NONE OF THE AWARD LTIP UNITS, EARNED LTIP
UNITS, VESTED LTIP UNITS OR PARTNERSHIP UNITS INTO WHICH VESTED LTIP UNITS HAVE
BEEN CONVERTED SHALL BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED,
GIVEN AWAY OR IN ANY OTHER MANNER DISPOSED OR ENCUMBERED, WHETHER VOLUNTARILY OR
BY OPERATION OF LAW (EACH SUCH ACTION A “TRANSFER”); PROVIDED THAT EARNED LTIP
UNITS AND VESTED LTIP UNITS MAY BE TRANSFERRED TO THE GRANTEE’S FAMILY MEMBERS
(AS DEFINED BELOW) BY GIFT, BEQUEST OR DOMESTIC RELATIONS ORDER; AND PROVIDED
FURTHER THAT THE TRANSFEREE AGREES IN WRITING WITH THE COMPANY AND THE
PARTNERSHIP TO BE BOUND BY ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THAT SUBSEQUENT TRANSFERS SHALL BE PROHIBITED EXCEPT THOSE IN ACCORDANCE WITH
THIS SECTION 7.  ADDITIONALLY, ALL SUCH TRANSFERS MUST BE IN COMPLIANCE WITH ALL
APPLICABLE SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT)
AND THE APPLICABLE TERMS AND CONDITIONS OF THE PARTNERSHIP AGREEMENT. IN
CONNECTION WITH ANY SUCH TRANSFER, THE PARTNERSHIP MAY REQUIRE THE GRANTEE TO
PROVIDE AN OPINION OF COUNSEL, SATISFACTORY TO THE PARTNERSHIP, THAT SUCH
TRANSFER IS IN COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS (INCLUDING,
WITHOUT LIMITATION, THE SECURITIES ACT).  ANY ATTEMPTED TRANSFER NOT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS SECTION 7 SHALL BE NULL AND
VOID, AND NEITHER THE PARTNERSHIP NOR THE COMPANY SHALL REFLECT ON ITS RECORDS
ANY CHANGE IN RECORD OWNERSHIP OF ANY EARNED LTIP UNITS OR VESTED LTIP UNITS AS
A RESULT OF ANY SUCH TRANSFER, SHALL OTHERWISE

 

9

--------------------------------------------------------------------------------


 


REFUSE TO RECOGNIZE ANY SUCH TRANSFER AND SHALL NOT IN ANY WAY GIVE EFFECT TO
ANY SUCH TRANSFER.  EXCEPT AS PROVIDED IN THIS SECTION 7, THIS AGREEMENT IS
PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, “FAMILY
MEMBER” OF A GRANTEE, MEANS THE GRANTEE’S CHILD, STEPCHILD, GRANDCHILD, PARENT,
STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW,
MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR
SISTER-IN-LAW, INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE
GRANTEE’S HOUSEHOLD (OTHER THAN A TENANT OF THE GRANTEE), A TRUST IN WHICH ONE
OR MORE OF THESE PERSONS (OR THE GRANTEE) OWN MORE THAN 50 PERCENT OF THE
BENEFICIAL INTERESTS, AND A PARTNERSHIP OR LIMITED LIABILITY COMPANY IN WHICH
ONE OR MORE OF THESE PERSONS (OR THE GRANTEE) OWN MORE THAN 50 PERCENT OF THE
VOTING INTERESTS.


 


8.                                       MISCELLANEOUS.


 


(A)                                  AMENDMENTS. THIS AGREEMENT MAY BE AMENDED
OR MODIFIED ONLY WITH THE CONSENT OF THE COMPANY AND THE PARTNERSHIP ACTING
THROUGH THE COMMITTEE; PROVIDED THAT ANY SUCH AMENDMENT OR MODIFICATION WHICH
MATERIALLY ADVERSELY AFFECTS THE RIGHTS OF THE GRANTEE HEREUNDER MUST BE
CONSENTED TO BY THE GRANTEE TO BE EFFECTIVE AS AGAINST HIM OR HER.
NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED IN WRITING SIGNED
ONLY BY THE COMPANY AND THE PARTNERSHIP TO CORRECT ANY ERRORS OR AMBIGUITIES IN
THIS AGREEMENT AND/OR TO MAKE SUCH CHANGES THAT DO NOT MATERIALLY ADVERSELY
AFFECT THE GRANTEE’S RIGHTS HEREUNDER. THIS GRANT SHALL IN NO WAY AFFECT THE
GRANTEE’S PARTICIPATION OR BENEFITS UNDER ANY OTHER PLAN OR BENEFIT PROGRAM
MAINTAINED OR PROVIDED BY THE COMPANY OR THE PARTNERSHIP OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES.


 


(B)                                 INCORPORATION OF PLAN AND DESIGNATION;
COMMITTEE DETERMINATIONS. THE PROVISIONS OF THE PLAN AND THE DESIGNATION ARE
HEREBY INCORPORATED BY REFERENCE AS IF SET FORTH HEREIN. THE COMMITTEE WILL MAKE
THE DETERMINATIONS AND CERTIFICATIONS REQUIRED BY THIS AWARD AS PROMPTLY AS
REASONABLY PRACTICABLE FOLLOWING THE OCCURRENCE OF THE EVENT OR EVENTS
NECESSITATING SUCH DETERMINATIONS OR CERTIFICATIONS. IN THE EVENT OF A CHANGE OF
CONTROL, THE COMMITTEE WILL MAKE SUCH DETERMINATIONS WITHIN A PERIOD OF TIME
THAT ENABLES THE COMPANY TO MAKE ANY PAYMENTS DUE HEREUNDER NOT LATER THAN THE
DATE OF CONSUMMATION OF THE CHANGE OF CONTROL.


 


(C)                                  STATUS OF LTIP UNITS; PLAN MATTERS. THIS
AWARD CONSTITUTES AN INCENTIVE COMPENSATION AWARD UNDER THE PLAN. THE LTIP UNITS
ARE EQUITY INTERESTS IN THE PARTNERSHIP. THE NUMBER OF SHARES OF COMMON STOCK
RESERVED FOR ISSUANCE UNDER THE PLAN UNDERLYING OUTSTANDING AWARD LTIP UNITS
WILL BE DETERMINED BY THE COMMITTEE IN LIGHT OF ALL APPLICABLE CIRCUMSTANCES,
INCLUDING CALCULATIONS MADE OR TO BE MADE UNDER SECTION 3, VESTING, CAPITAL
ACCOUNT ALLOCATIONS AND/OR BALANCES UNDER THE PARTNERSHIP AGREEMENT, AND THE
EXCHANGE RATIO IN EFFECT BETWEEN PARTNERSHIP UNITS AND SHARES OF COMMON STOCK.
THE COMPANY WILL HAVE THE RIGHT AT ITS OPTION, AS SET FORTH IN THE PARTNERSHIP
AGREEMENT, TO ISSUE SHARES OF COMMON STOCK IN EXCHANGE FOR PARTNERSHIP UNITS IN
ACCORDANCE WITH THE PARTNERSHIP AGREEMENT, SUBJECT TO CERTAIN

 

10

--------------------------------------------------------------------------------

 


 


LIMITATIONS SET FORTH IN THE PARTNERSHIP AGREEMENT, AND SUCH SHARES OF COMMON
STOCK, IF ISSUED, WILL BE ISSUED UNDER THE PLAN. THE GRANTEE ACKNOWLEDGES THAT
THE GRANTEE WILL HAVE NO RIGHT TO APPROVE OR DISAPPROVE SUCH DETERMINATION BY
THE COMMITTEE.


 


(D)                                 LEGEND.  THE RECORDS OF THE PARTNERSHIP
EVIDENCING THE LTIP UNITS SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE
PARTNERSHIP IN ITS SOLE DISCRETION, TO THE EFFECT THAT SUCH LTIP UNITS ARE
SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN THE PARTNERSHIP AGREEMENT.


 


(E)                                  COMPLIANCE WITH LAW.  THE PARTNERSHIP AND
THE GRANTEE WILL MAKE REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE
SECURITIES LAWS. IN ADDITION, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, NO LTIP UNITS WILL BECOME VESTED LTIP UNITS AT A TIME THAT SUCH
VESTING WOULD RESULT IN A VIOLATION OF ANY SUCH LAW.


 


(F)                                    GRANTEE REPRESENTATIONS; REGISTRATION.


 

(I)                                     THE GRANTEE HEREBY REPRESENTS AND
WARRANTS THAT (A) HE OR SHE UNDERSTANDS THAT HE OR SHE IS RESPONSIBLE FOR
CONSULTING HIS OR HER OWN TAX ADVISOR WITH RESPECT TO THE APPLICATION OF THE
U.S. FEDERAL INCOME TAX LAWS, AND THE TAX LAWS OF ANY STATE, LOCAL OR OTHER
TAXING JURISDICTION TO WHICH THE GRANTEE IS OR BY REASON OF THIS AWARD MAY
BECOME SUBJECT, TO HIS OR HER PARTICULAR SITUATION; (B) THE GRANTEE HAS NOT
RECEIVED OR RELIED UPON BUSINESS OR TAX ADVICE FROM THE COMPANY, THE PARTNERSHIP
OR ANY OF THEIR RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS OR ADVISORS, IN THEIR
CAPACITY AS SUCH; (C) THE GRANTEE PROVIDES SERVICES TO THE PARTNERSHIP ON A
REGULAR BASIS AND IN SUCH CAPACITY HAS ACCESS TO SUCH INFORMATION, AND HAS SUCH
EXPERIENCE OF AND INVOLVEMENT IN THE BUSINESS AND OPERATIONS OF THE PARTNERSHIP,
AS THE GRANTEE BELIEVES TO BE NECESSARY AND APPROPRIATE TO MAKE AN INFORMED
DECISION TO ACCEPT THIS AWARD; (D) LTIP UNITS ARE SUBJECT TO SUBSTANTIAL RISKS;
(E) THE GRANTEE HAS BEEN FURNISHED WITH, AND HAS REVIEWED AND UNDERSTANDS,
INFORMATION RELATING TO THIS AWARD; (F) THE GRANTEE HAS BEEN AFFORDED THE
OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION AS HE OR SHE DEEMED NECESSARY
BEFORE ACCEPTING THIS AWARD; AND (G) THE GRANTEE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS OF REPRESENTATIVES OF THE PARTNERSHIP AND THE COMPANY, OR PERSONS
ACTING ON THEIR BEHALF, CONCERNING THIS AWARD.

 

(II)                                  THE GRANTEE HEREBY ACKNOWLEDGES THAT:
(A) THERE IS NO PUBLIC MARKET FOR  LTIP UNITS OR PARTNERSHIP UNITS INTO WHICH
VESTED LTIP UNITS MAY BE CONVERTED AND NEITHER THE PARTNERSHIP NOR THE COMPANY
HAS ANY OBLIGATION OR INTENTION TO CREATE SUCH A MARKET; (B) SALES OF LTIP UNITS
AND PARTNERSHIP UNITS ARE SUBJECT TO RESTRICTIONS UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS; (C) BECAUSE OF THE RESTRICTIONS ON TRANSFER OR
ASSIGNMENT OF LTIP UNITS AND PARTNERSHIP UNITS SET FORTH IN THE PARTNERSHIP
AGREEMENT AND IN THIS AGREEMENT, THE GRANTEE MAY HAVE TO BEAR THE ECONOMIC RISK
OF HIS OR HER OWNERSHIP OF THE LTIP UNITS COVERED BY THIS AWARD FOR AN
INDEFINITE PERIOD OF TIME; (D) SHARES OF COMMON STOCK ISSUED UNDER THE PLAN IN
EXCHANGE FOR PARTNERSHIP UNITS, IF ANY, ARE EXPECTED TO BE COVERED BY A
REGISTRATION STATEMENT ON FORM S-8 (OR A SUCCESSOR FORM UNDER APPLICABLE
RULES AND REGULATIONS OF THE SECURITIES AND

 

11

--------------------------------------------------------------------------------


 

EXCHANGE COMMISSION) UNDER THE SECURITIES ACT, TO THE EXTENT THAT THE GRANTEE IS
ELIGIBLE TO RECEIVE SUCH SHARES UNDER THE PLAN AT THE TIME OF SUCH ISSUANCE AND
SUCH REGISTRATION STATEMENT IS THEN EFFECTIVE UNDER THE SECURITIES ACT;
(E) RESALES OF SHARES OF COMMON STOCK ISSUED UNDER THE PLAN IN EXCHANGE FOR
PARTNERSHIP UNITS, IF ANY, SHALL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE
RESTRICTIONS (INCLUDING IN CERTAIN CASES “BLACKOUT PERIODS” FORBIDDING SALES OF
COMPANY SECURITIES) SET FORTH IN THE THEN APPLICABLE COMPANY EMPLOYEE MANUAL OR
INSIDER TRADING POLICY AND IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR PURSUANT TO AN APPLICABLE EXEMPTION THEREFROM.

 


(G)                                 SECTION 83(B) ELECTION.  THE GRANTEE HEREBY
AGREES TO MAKE AN ELECTION TO INCLUDE THE AWARD LTIP UNITS IN GROSS INCOME IN
THE YEAR IN WHICH THE AWARD LTIP UNITS ARE ISSUED PURSUANT TO SECTION 83(B) OF
THE CODE SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT C AND TO SUPPLY THE
NECESSARY INFORMATION IN ACCORDANCE WITH THE REGULATIONS PROMULGATED THEREUNDER.
THE GRANTEE AGREES TO FILE SUCH ELECTION (OR TO PERMIT THE PARTNERSHIP TO FILE
SUCH ELECTION ON THE GRANTEE’S BEHALF) WITHIN THIRTY (30) DAYS AFTER THE AWARD
DATE WITH THE IRS SERVICE CENTER WHERE THE GRANTEE FILES HIS OR HER PERSONAL
INCOME TAX RETURNS, AND TO FILE A COPY OF SUCH ELECTION WITH THE GRANTEE’S
U.S. FEDERAL INCOME TAX RETURN FOR THE TAXABLE YEAR IN WHICH THE AWARD LTIP
UNITS ARE ISSUED TO THE GRANTEE. SO LONG AS THE GRANTEE HOLDS ANY AWARD LTIP
UNITS, THE GRANTEE SHALL DISCLOSE TO THE PARTNERSHIP IN WRITING SUCH INFORMATION
AS MAY BE REASONABLY REQUESTED WITH RESPECT TO OWNERSHIP OF LTIP UNITS AS THE
PARTNERSHIP MAY DEEM REASONABLY NECESSARY TO ASCERTAIN AND TO ESTABLISH
COMPLIANCE WITH PROVISIONS OF THE CODE APPLICABLE TO THE PARTNERSHIP OR TO
COMPLY WITH REQUIREMENTS OF ANY OTHER APPROPRIATE TAXING AUTHORITY.


 


(H)                                 TAX CONSEQUENCES.  THE GRANTEE ACKNOWLEDGES
THAT (I) NEITHER THE COMPANY NOR THE PARTNERSHIP HAS MADE ANY REPRESENTATIONS OR
GIVEN ANY ADVICE WITH RESPECT TO THE TAX CONSEQUENCES OF ACQUIRING, HOLDING,
SELLING OR CONVERTING LTIP UNITS OR MAKING ANY TAX ELECTION (INCLUDING THE
ELECTION PURSUANT TO SECTION 83(B) OF THE CODE) WITH RESPECT TO THE LTIP UNITS
AND (II) THE GRANTEE IS RELYING UPON THE ADVICE OF HIS OR HER OWN TAX ADVISOR IN
DETERMINING SUCH TAX CONSEQUENCES.


 


(I)                                     SEVERABILITY.  IF, FOR ANY REASON, ANY
PROVISION OF THIS AGREEMENT IS HELD INVALID, SUCH INVALIDITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT NOT SO HELD INVALID, AND EACH SUCH OTHER
PROVISION SHALL TO THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE
AND EFFECT. IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD INVALID IN PART,
SUCH INVALIDITY SHALL IN NO WAY AFFECT THE REST OF SUCH PROVISION NOT HELD SO
INVALID, AND THE REST OF SUCH PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF
THIS AGREEMENT, SHALL TO THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL
FORCE AND EFFECT.


 


(J)                                     GOVERNING LAW.  THIS AGREEMENT IS MADE
UNDER, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH
STATE.


 


(K)                                  NO OBLIGATION TO CONTINUE POSITION AS AN
EMPLOYEE, CONSULTANT OR ADVISOR.  NEITHER THE COMPANY NOR ANY AFFILIATE IS
OBLIGATED BY OR AS A RESULT OF THIS AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS
AN EMPLOYEE, CONSULTANT OR ADVISOR AND

 

12

--------------------------------------------------------------------------------


 


THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR
ANY AFFILIATE TO TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME.


 


(L)                                     NOTICES.  ANY NOTICE TO BE GIVEN TO THE
COMPANY SHALL BE ADDRESSED TO THE SECRETARY OF THE COMPANY AT 225 WEST
WASHINGTON STREET, INDIANAPOLIS, INDIANA 46204 AND ANY NOTICE TO BE GIVEN TO THE
GRANTEE SHALL BE ADDRESSED TO THE GRANTEE AT THE GRANTEE’S ADDRESS AS IT APPEARS
ON THE EMPLOYMENT RECORDS OF THE COMPANY, OR AT SUCH OTHER ADDRESS AS THE
COMPANY OR THE GRANTEE MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


(M)                               WITHHOLDING AND TAXES.  NO LATER THAN THE DATE
AS OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE
GRANTEE FOR INCOME TAX PURPOSES OR SUBJECT TO THE FEDERAL INSURANCE
CONTRIBUTIONS ACT WITHHOLDING WITH RESPECT TO THIS AWARD, THE GRANTEE WILL PAY
TO THE COMPANY OR, IF APPROPRIATE, ANY OF ITS AFFILIATES, OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING THE PAYMENT OF ANY UNITED STATES
FEDERAL, STATE OR LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT IF ANY LTIP UNITS
OR PARTNERSHIP UNITS ARE WITHHELD (OR RETURNED), THE NUMBER OF LTIP UNITS OR
PARTNERSHIP UNITS SO WITHHELD (OR RETURNED) SHALL BE LIMITED TO THE NUMBER WHICH
HAVE A FAIR MARKET VALUE ON THE DATE OF WITHHOLDING EQUAL TO THE AGGREGATE
AMOUNT OF SUCH LIABILITIES BASED ON THE MINIMUM STATUTORY WITHHOLDING RATES FOR
FEDERAL, STATE, LOCAL AND FOREIGN INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE
APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME. THE OBLIGATIONS OF THE COMPANY
UNDER THIS AGREEMENT WILL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND
THE COMPANY AND ITS AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE GRANTEE.


 


(N)                                 HEADINGS.  THE HEADINGS OF PARAGRAPHS OF
THIS AGREEMENT ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT
CONTROL THE MEANING OR INTERPRETATION OF ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


(O)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS WITH THE SAME EFFECT AS IF EACH OF THE SIGNING
PARTIES HAD SIGNED THE SAME DOCUMENT. ALL COUNTERPARTS SHALL BE CONSTRUED
TOGETHER AND CONSTITUTE THE SAME INSTRUMENT.


 


(P)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND ANY SUCCESSORS
TO THE COMPANY AND THE PARTNERSHIP, ON THE ONE HAND, AND ANY SUCCESSORS TO THE
GRANTEE, ON THE OTHER HAND, BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, BUT
THIS AGREEMENT SHALL NOT OTHERWISE BE ASSIGNABLE OR OTHERWISE SUBJECT TO
HYPOTHECATION BY THE GRANTEE.


 


(Q)                                 SECTION 409A.  THIS AGREEMENT SHALL BE
CONSTRUED, ADMINISTERED AND INTERPRETED IN ACCORDANCE WITH A GOOD FAITH
INTERPRETATION OF SECTION 409A OF THE CODE, TO THE EXTENT APPLICABLE. ANY
PROVISION OF THIS AGREEMENT THAT IS INCONSISTENT WITH APPLICABLE PROVISIONS OF
SECTION 409A OF THE CODE, OR THAT MAY RESULT IN PENALTIES UNDER SECTION 409A OF
THE CODE, SHALL BE AMENDED, WITH THE REASONABLE COOPERATION OF THE GRANTEE AND
THE COMPANY AND THE PARTNERSHIP, TO THE EXTENT NECESSARY TO EXEMPT IT FROM, OR
BRING IT INTO COMPLIANCE WITH, SECTION 409A OF THE CODE.

 

13

--------------------------------------------------------------------------------


 

(r)            Delay in Effectiveness of Exchange.  The Grantee acknowledges
that any exchange of Partnership Units received upon conversion of Vested LTIP
Units for Common Stock may not become effective until six (6) months from the
date such Vested LTIP Units became fully vested.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the          day of                   , 20    .

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

By:

Simon Property Group, Inc., a Delaware corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYOUT MATRIX

 

The Committee will determine the number of Award LTIP Units that become Earned
LTIP Units by determining the extent to which the Absolute TSR Goal and the
Relative TSR Goals have been achieved as set forth in the following payout
matrix.

 

 

 

 

 

Relative TSR (TSR %-ile Rank)(2)

 

Absolute TSR(1)

 

vs. MSCI REIT Index

 

vs. S&P 500 Index

 

Weighted 20%

 

Weighted 60%

 

Weighted 20%

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

<=20%

 

0.0

%

Index -1%

 

0.0

%

Index -2%

 

0.0

%

24%

 

33.3

%

= Index

 

33.3

%

= Index

 

33.3

%

27%

 

50.0

%

Index+1%

 

50.0

%

Index+2%

 

100.0

%

30%

 

66.7

%

Index+2%

 

66.7

%

 

 

 

 

33%

 

83.3

%

Index+3%

 

100.0

%

 

 

 

 

>=36%

 

100.0

%

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Percentage of total shareholder return over three-year performance period
commencing on the Effective Date

(2)  Percentage of relative performance over three-year performance period
commencing on the Effective Date

(3)  Linear interpolation between payout percentages

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Simon Property Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Eighth Amended and Restated Agreement of Limited
Partnership, dated as of May 8, 2008, of Simon Property Group, L.P. as amended
through this date (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

 

Address of Limited Partner:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.              The name, address and taxpayer identification number of the
undersigned are:

 

Name:                                                                                                  
          (the “Taxpayer”)

 

Address:

 

Social Security No./Taxpayer Identification No.:       -      -

 

2.              Description of property with respect to which the election is
being made:  Series 2010 LTIP Units (“LTIP Units”) in Simon Property Group, L.P.
(the “Partnership”).

 

3.              The date on which the LTIP Units were issued is                ,
2010.  The taxable year to which this election relates is calendar year 2010.

 

4.                                       Nature of restrictions to which the
LTIP Units are subject:

 

(a)         With limited exceptions, until the LTIP Units vest, the Taxpayer may
not transfer in any manner any portion of the LTIP Units without the consent of
the Partnership.

 

(b)        The Taxpayer’s LTIP Units are subject to forfeiture until they vest
in accordance with the provisions in the applicable Award Agreement and
Certificate of Designation for the LTIP Units.

 

5.               The fair market value at time of issue (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the LTIP Units with respect to which this election is being made
was $         per LTIP Unit.

 

6.              The amount paid by the Taxpayer for the LTIP Units was $        
per LTIP Unit.

 

7.              A copy of this statement has been furnished to the Partnership
and Simon Property Group, Inc.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO SERIES 2010 LTIP UNIT (THREE YEAR PROGRAM)

AWARD AGREEMENT

 

Award Date:

                     , 2010

 

 

Name of Grantee:

 

 

 

Number of Award LTIP Units:

 

 

--------------------------------------------------------------------------------

 